Citation Nr: 0632582	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  06-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip strain, 
claimed as secondary to a service-connected left leg 
disability, status post fracture of the left tibia and 
fibula.  

2.  Entitlement to service connection for a left hip strain, 
claimed as secondary to a service-connected left leg 
disability, status post fracture of the left tibia and 
fibula.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for otitis media of the 
right ear.  

6.  Entitlement to service connection for bilateral pes 
planus.  

7.  Entitlement to an increased initial rating for status 
post fracture of the left tibia and fibula, with left knee 
impairment, currently rated as 20 percent disabling.  

8.  Entitlement to an increased initial rating for a forehead 
scar, secondary to a motor vehicle accident, currently rated 
as 10 percent disabling.  

9.  Entitlement to a compensable initial rating for status 
post fracture of the left great toe, with osteoarthritis.  

10.  Entitlement to an increased initial rating for furuncles 
of the buttocks, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran had active honorable service from January 1976 to 
December 1982; the veteran's bad conduct discharge from his 
period of active service from December 1982 to June 1984 has 
been determined by VA administrative decision in May 1990 to 
be a bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
disabilities of the hips, hypertension, sinusitis, otitis 
media of the right ear, and bilateral pes planus.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.  This rating decision also awarded the 
veteran service connection for a forehead scar, residuals of 
a fracture of the left leg, with left knee impairment, 
residuals of a fracture of the left great toe, and furuncles 
of the buttocks.  He also responded with a Notice of 
Disagreement regarding the initial ratings assigned these 
disabilities, and these issues have subsequently been 
perfected for appellate review.  

Also within the RO's January 2005 rating decision, the RO 
denied the veteran service connection for a low back 
disability and for a left ankle disability.  In his October 
2005 Notice of Disagreement, the veteran expressed 
disagreement with these determinations.  However, in a 
subsequent April 2006 rating decision, the veteran was 
awarded service connection for degenerative changes of the 
lumbar spine, and for arthritis of the left ankle.  Because 
the veteran was awarded service connection for these 
disabilities, they are no longer on appeal before the Board.  
See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Finally, the Board notes that in the course of this appeal, 
the veteran has been awarded increased initial ratings of 
less than 100 percent for his disabilities of the left leg 
and knee, and his forehead scar.  Nevertheless, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, these 
matters remain in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9, received in May 2006, the veteran requested 
a video conference hearing before a member of the Board at 
his local RO, in Muskogee, Oklahoma.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.702 (2006).  He has not been 
afforded such a hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board via 
video conference from the Muskogee, 
Oklahoma, VARO in connection with this 
appeal.  Thereafter, if appropriate, the 
case should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



